HILL, Judge.
*741Defendant has violated App. R. 10(b) and (c) by failing to set forth any exceptions following the judicial action of which he complains and by failing to base his assignments of error on proper exceptions. Exceptions not preserved and set forth as required by the Appellate Rules are deemed abandoned. The Rules of Appellate Procedure are mandatory. Craver v. Craver, 298 N.C. 231, 258 S.E. 2d 357 (1979); State v. Brown, 42 N.C. App. 724, 257 S.E. 2d 668 (1979), disc. rev. denied, 299 N.C. 123 (1980).
We have carefully examined the record on appeal in light of the provisions of Appellate Rule 2,.which permits this Court on its own initiative to vary or waive the rules to prevent manifest injustice. We find the State’s evidence of the defendant’s guilt to be substantial, and we find waiver of the rules in this case is not warranted.
For the reasons stated above, the appeal is
Dismissed.
Judges Clark and Martin (Harry C.) concur.